Citation Nr: 0822138	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  00-02 024	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1998, for the payment of reinstated dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

REMAND

The veteran entered active military service in July 1967.  He 
died in September 1968 while serving on active duty.  The 
appellant is his former spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a October 1998 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In that decision, the RO 
granted the appellant's claim for reinstatement of DIC 
benefits, effective from November 1, 1998.  The appellant 
perfected an appeal to the Board regarding the effective date 
of the grant of reinstated benefits.  The Board denied the 
appellant's claim in March 2001.  

In September 2003, the appellant's representative and VA's 
General Counsel filed a joint motion with the United States 
Court of Appeals for Veterans Claims (Court) to vacate the 
Board's decision and remand the case.  The Court granted the 
motion in September 2003.  The basis for the motion included 
VA's failure to provide proper notice to the appellant under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007)), and VA's implementing regulations, 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007). Specifically, the 
remand required that the appellant be provided notice of the 
information and evidence needed to substantiate her claim, 
including her right to submit a legal opinion.  The case was 
also remanded for VA to address its failure to acknowledge 
the appellant's repeated requests for VA to obtain a legal 
opinion and explain to the appellant why the requests were 
denied. 

The Board remanded the matter for further notification, 
evidentiary development, and adjudication in March 2004.  
After partially completing the required notification and 
evidentiary development, the Appeals Management Center (AMC) 
readjudicated the claim and again denied the appellant's 
claim via the issuance of a supplemental statement of the 
case (SSOC) in March 2008.  

The Board notes that the question underlying the instant 
appeal is a legal one, requiring a determination of the 
relationship between the appellant's grant of divorce in 1995 
and the divorce action filed by the appellant in 1988 and 
dismissed by the trial court in 1990 under Mass. Prob. Ct. 
Supp. R. 408 for failure to prosecute.  The appellant has 
contended that the 1995 grant of divorce was a continuation 
of the 1988 filing, which she argued was not terminated but 
merely held "in abeyance" by the 1990 dismissal.  The 1995 
divorce degree, the appellant contends, was thus the 
culmination of a divorce proceeding filed before November 1, 
1990.  Under the relevant regulation currently in effect, the 
appellant argues, she is thus eligible for reinstatement of 
DIC benefits as of the date of termination of her marriage.  
See 38 C.F. R. § 3.55(a)(2)(ii).

As noted above, in March 2004 the Board remanded the case.  
The Board instructed the originating agency to readjudicate 
the claim via the issuance of a SSOC and to address 
specifically the Massachusetts Domestic Relations Procedure 
Rules, the Massachusetts Probate and Family Court Rules, and 
the Massachusetts Rules of Civil Procedure as they pertain to 
dismissals of complaints such as the complaint for divorce 
filed in 1988 by the appellant.  However, in its March 2008 
SSOC, the AMC did not do so.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated 
that, if the Board proceeds with final disposition of an 
appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.

The Board further notes that the AMC attempted to obtain 
records of the appellant's divorce from the Massachusetts 
Trial Court's Probate and Family Court Department.  The Trial 
Court responded that it had no records of any such proceeding 
and recommended that the AMC contact the state Registry of 
Vital Records and Statistics (Registry).  However, the AMC's 
request letter, sent in March 2005, incorrectly identified 
the parties to the divorce as the appellant and the veteran, 
who was killed in service in 1968.  The agency of original 
jurisdiction (AOJ) should thus, on remand, again contact the 
Trial Court with a request for a complete copy of the court's 
file.  In its request letter, the AOJ must take care to 
properly identify both parties to the divorce proceedings, as 
well as any other relevant identifying information.

The Board further notes that, upon the Massachusetts Trial 
Court's suggestion, the AMC contacted the Registry with a 
request for records pertaining to the appellant's 1988 
complaint for divorce and the divorce decree granted in 1995.  
As of the date the instant appeal was certified to the Board, 
the Registry had not responded.  On remand, the AOJ should 
again contact the Registry with a second request for any such 
available records.  The AOJ should further request that the 
Registry provide a negative response if no such records are 
available.



The Board again emphasizes that future adjudication of the 
appellant's claim for an earlier effective date for 
reinstatement of DIC benefits must include consideration of 
any records of the appellant's divorce received from the 
Trial Court or the Registry as well as the Massachusetts 
Domestic Relations Procedure Rules, the Massachusetts Probate 
and Family Court Rules, and the Massachusetts Rules of Civil 
Procedure.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  The appellant should be 
specifically told of the information or 
evidence she should submit, if any, and 
of the information or evidence that VA 
will obtain with respect to her claim 
for the issue on appeal.  38 U.S.C.A. § 
5103(a) (West 2002).  She should again 
be reminded that she is encouraged to 
submit a legal opinion on the question 
of whether the 1995 grant of divorce is 
considered to represent a continuation 
of the original complaint for divorce 
filed in 1988 and dismissed in 1990.  
She should also be reminded that she is 
free to submit a legal opinion on any 
other issue she deems important to her 
appeal.



2.  The AOJ should again request a 
complete copy of all filings in any 
divorce proceeding initiated in 1988 or 
thereafter from the Commonwealth of 
Massachusetts, The Trial Court, The 
Probate and Family Court Department, 
Middlesex Division, Copy Department, 
208 Cambridge Street, P.O. Box 410480, 
East Cambridge, MA 02141-0006.  This 
request must properly identify both 
parties to the 1988 petition for 
divorce and the 1995 divorce decree and 
must request that a negative response 
be returned if no such records are 
available.

3.  The AOJ should send a second 
request for a complete copy of all 
filings in any divorce proceeding 
initiated in 1988 or thereafter from 
the Commonwealth of Massachusetts 
Registry of Vital Records and 
Statistics, Department of Public 
Health, 1st Floor, 150 Mt. Vernon 
Street, Dorchester, MA 02125.  This 
correspondence must request that a 
negative response be returned if no 
such records are available.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the issue on 
appeal.  If the AOJ determines that 
legal advice on the question of 
continuation of the 1988 proceeding is 


required, VA regional counsel should be 
consulted.  Any opinion provided by 
regional counsel should be incorporated 
in the claims file and a copy given to 
the appellant.  If no such opinion is 
requested, the AOJ should explain its 
reasoning for declining to request such 
guidance.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The 
supplemental statement of the case 
should specifically refer to the 
Massachusetts Domestic Relations 
Procedure Rules, the Massachusetts 
Probate and Family Court Rules, and the 
Massachusetts Rules of Civil Procedure 
as they pertain to dismissals of 
complaints, such as the complaint for 
divorce filed in 1988 by the appellant.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the appellant until she is notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

